DocuSign Envelope ID: 28E97711-1FD9-4FB6-9428-08D300FC9B74
              Case 6:19-cv-01216-CEM-GJK Document 1 Filed 07/02/19 Page 1 of 14 PageID 1




                                       IN THE UNITED STATES DISTRICT COURT
                                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                                ORLANDO DIVISION


                  CLAUDIA SPOERER,                            )

                                   Plaintiff,                 )
                                                              )

                  vs.                                         )        CASE NO. ___________________
                                                              )

                  MICHAEL KING, AMY                           )
                  FAHLSTROM AND KROGER                        )
                  SPECIALTY PHARMACY, LLC., A                 )
                  LIMITED LIABILITY COMPANY,                  )
                                 Defendants.                  )

                                                              )

                                                       COMPLAINT
                                                AND DEMAND FOR JURY TRIAL

                         Claudia Spoerer, Plaintiff herein, files this Complaint against Michael King, Amy

                 Fahlstrom and Kroger Specialty Pharmacy, LLC., Defendants herein, and alleges:

                                                             PARTIES

                         1.       Plaintiff, Claudia Spoerer, an individual, resides in Orange County,

                 Florida.

                         2.       Defendant, Michael King, an individual, resides at 6435 Hazeltine

                 National Drive, Suite 140, Orlando in Orange County, Florida.

                         3.       Defendant, Amy Fahlstrom, an individual, resides at 3200 Lake Emma
DocuSign Envelope ID: 28E97711-1FD9-4FB6-9428-08D300FC9B74
              Case 6:19-cv-01216-CEM-GJK Document 1 Filed 07/02/19 Page 2 of 14 PageID 2




                 Road, Suite 1000, Lake Mary, in Seminole County, Florida.

                         4.       Defendant, Kroger Specialty Pharmacy, LLC., a Limited Liability

                 Company, has a principal place of business at 3200 Lake Emma Road, Suite 1000, Lake

                 Mary, in Seminole County, Florida.

                                                         JURISDICTION

                         5.       The action arises under 42 U.S.C. §§ 12181 et seq. as hereinafter more

                 fully appears.

                         6.       This Court has supplemental jurisdiction over state law claims discussed

                 below under 28 U.S.C. Section 1367(a) because they arise out of the same case or

                 controversy.

                                                      NATURE OF ACTION

                         7.       This is an action under Title 42 U.S.C. Section 12101 et. seq. to correct

                 unlawful employment practices on the basis of disability.

                                                  CONDITIONS PRECEDENT

                         8.       All conditions precedent to jurisdiction have occurred or been complied

                 with:    a charge of discrimination was filed with the Equal Employment Opportunity

                 Commission within three-hundred days of the acts complained of herein and Plaintiff's

                 Complaint is filed within ninety days of Plaintiff's receipt of the Equal Employment

                 Opportunity Commission's issuance of a right to sue letter.

                                                             FACTS

                         9.       Claudia Spoerer was hired as a Work Flow Coordinator by Kroger



                                                               !2
DocuSign Envelope ID: 28E97711-1FD9-4FB6-9428-08D300FC9B74
              Case 6:19-cv-01216-CEM-GJK Document 1 Filed 07/02/19 Page 3 of 14 PageID 3




                 Specialty Pharmacy in August of 2014. Mrs. Spoerer resigned on May 2, 2019 after

                 enduring a hostile work environment, where her opportunities for advancement were

                 stifled and her inquiries into policy and procedure were met with extreme opposition.

                         10.      During Spoerer's five-year tenure with the company she maintained an

                 exemplary personnel record, void of any disciplinary actions.

                         11.      Spoerer transitioned to the position of Patient Access Coordinator with a

                 primary role as Benefit Investigator #1, after previously serving as a Work Flow

                 Coordinator and Patient Call Coordinator.

                         12.      Based on Mrs. Spoerer's expertise, management instructed her on

                 countless occasions to train and be shadowed by colleagues whom have ultimately been

                 promoted in positions above her.

                         13.      Defendant, Michael King, serving as Program Director supervised Mrs.

                 Spoerer, however, he rarely engaged in any interaction with Spoerer. King elected to

                 fraternize with select subordinates and typically, chose those few for promotion.

                         14.      Mrs. Spoerer applied for two supervisory positions, one in August of 2017

                 and another in July of 2018, and was overlooked for both positions. Spoerer was not

                 interviewed for the positions, despite her familiarity with both's duties.

                         15.      Several of Spoerer's less knowledgeable and tenured colleagues were

                 recommended and primed for the positions, and subsequently promoted.

                         16.      Mrs. Spoerer seeking to resolve whatever issues may have lingered with

                 management, inquired with numerous superiors regarding the stagnant nature of her



                                                               !3
DocuSign Envelope ID: 28E97711-1FD9-4FB6-9428-08D300FC9B74
              Case 6:19-cv-01216-CEM-GJK Document 1 Filed 07/02/19 Page 4 of 14 PageID 4




                 employment.

                         17.      Mrs. Spoerer is diabetic and suffers from high blood pressure. A symptom

                 common with both conditions are headaches.

                         18.      Ms. Spoerer expressed to her Manager, Carolyn Rivera, that when she

                 wore the headsets required for her position for long periods she experienced painful

                 headaches. Spoerer offered an alternative to ensure she was efficient at her position, by

                 requesting that she be allowed to adjust her settings to be alerted when she was receiving

                 calls and only wear the headset during a call. She also inquired into alternate headsets.

                         19.      As a result of her communication with Rivera, Defendant King summoned

                 Spoerer into a meeting with Defendant, Amy Fahlstrom, to confront her regarding her

                 requests.

                         20.      Rivera requested doctor's proof of Spoerer's conditions and both

                 Defendants, in their supervisory capacities on behalf of Defendant Kroger, they advised

                 Spoerer that rather than not wear the headset when she was not taking calls, she should

                 have continuously worn the headset until she could no longer take the discomfort and

                 simply leave work early.



                         21.      During the meeting, Defendants further informed Spoerer that her request

                 for an accommodation would bear unfavorably if she applied for any promotion with the

                 company.

                         22.      Due to the continuing and escalating tension between management and



                                                              !4
DocuSign Envelope ID: 28E97711-1FD9-4FB6-9428-08D300FC9B74
              Case 6:19-cv-01216-CEM-GJK Document 1 Filed 07/02/19 Page 5 of 14 PageID 5




                 Mrs. Spoerer, she elected to resign from her position, as it became clear that any

                 possibility of advancement within the Defendant company would be questioned.

                         23.      On or about May 3, 2019, after providing Rivera her letter of resignation,

                 Spoerer was confronted by Defendant Fahlstrom and Sonia Sorrell- Griffin, a corporate

                 Human Resources representative. Ms. Sorrell-Griffin was aggressive and persistent in

                 her demands for Spoerer to engage with the two of them privately. Spoerer explained

                 that she would only feel comfortable speaking with them pertaining to current work

                 related issues and/or by written correspondence based on the climate within the

                 workplace at that time.

                         24.      After about thirty minutes later, Spoerer, feeling bullied and dejected, was

                 requested by Defendant Fahlstrom and Sorrell-Griffin and advised that despite her two

                 weeks notice her tenure with Defendant Kroger was to end immediately. Spoerer was

                 then followed off the premises by both Defendant Fahlstrom and Sorrell-Griffin.

                         25.      As a direct and proximate result of the actions by Defendants, Plaintiff

                 suffered lost wages and emotional distress due to the humiliating and demeaning acts of

                 the Defendants..

                                           COUNT ONE
                      FAILURE TO PROVIDE A REASONABLE ACCOMMODATION IN
                   VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, 42 U.S.C. §§
                                           12181 et seq.

                         26.      Plaintiff adopts by reference, as if set out fully and completely in this

                 Count, the following statements of this Complaint: Paragraphs 1 through 25.




                                                               !5
DocuSign Envelope ID: 28E97711-1FD9-4FB6-9428-08D300FC9B74
              Case 6:19-cv-01216-CEM-GJK Document 1 Filed 07/02/19 Page 6 of 14 PageID 6




                         27.      Defendant, Kroger Specialty Pharmacy, LLC., by and through Defendant's

                 agents, intentionally engaged in unlawful employment practices involving Plaintiff

                 because of Plaintiff's disability.

                         28.      Defendant, Kroger Specialty Pharmacy, LLC., by and through Defendant's

                 agents, intentionally discriminated against Plaintiff in connection with the compensation,

                 terms, conditions and privileges of employment in violation of 42 U.S.C. Section 12112.

                 The effect of these practices has been to deprive Plaintiff of equal employment

                 opportunities and otherwise adversely affect Plaintiff's status as an employee.

                         29.      Claudia Spoerer was diagnosed with diabetes, making her a "qualified

                 individual with a disability" within the meaning of 42 U.S.C.A. § 12111 of the ADA.

                 Claudia Spoerer could perform the essential functions of her position with or without a

                 reasonable accommodation.

                         30.      About late October of early November, Claudia Spoerer notified

                 Defendants about her disability and requested a reasonable accommodation for an

                 alternate headset to be worn during her calls or the ability to adjust her call settings to

                 manually receive notification of the call and then to wear the headset during calls only.

                         31.      Defendants refused to engage in the interactive process and denied

                 Claudia Spoerer's request claiming that she needed a doctor’s note proving her disability

                 and subsequent symptoms.

                         32.      Defendants further indicated that Spoerer’s request for an accommodation

                 would affect her potential for advancement in the company and labeled her among



                                                              !6
DocuSign Envelope ID: 28E97711-1FD9-4FB6-9428-08D300FC9B74
              Case 6:19-cv-01216-CEM-GJK Document 1 Filed 07/02/19 Page 7 of 14 PageID 7




                 management as having a negative attitude.

                         33.      At all material times, Plaintiff was able to perform the essential functions

                 of Plaintiff's position with accommodation. Plaintiff has a disability which substantially

                 limits at least one major life activity. Plaintiff was discriminated against on the basis of

                 Plaintiff's disability.

                         34.      Claudia Spoerer suffered damages as a result of Defendants' unlawful

                 discriminatory actions, including emotional distress, past and future lost wages and

                 benefits and the costs of bringing this action.

                         35.      Defendants intentionally violated Claudia Spoerer's rights under the ADA

                 with malice or reckless indifference, and, as a result, are liable for punitive damages.

                         WHEREFORE, Plaintiff demands judgment against Defendants and each of

                 them for general damages, special damages, attorney's fees, and for such other and further

                 relief, in law or in equity, to which Plaintiff may be justly entitled.

                                                    COUNT TWO
                                           RESPONDEAT SUPERIOR AND RATIFICATION

                         36.      Plaintiff adopts by reference, as if set out fully and completely in this

                 Count, the following statements of this Complaint: Paragraphs 1 through 25.

                         37.      At all times material to the act in question, Defendants, Michael King and

                 Amy Fahlstrom was within the course and scope of employment for Kroger Specialty

                 Pharmacy, LLC.

                         38.      At all times material to the act in question, Defendants, Michael King and




                                                                !7
DocuSign Envelope ID: 28E97711-1FD9-4FB6-9428-08D300FC9B74
              Case 6:19-cv-01216-CEM-GJK Document 1 Filed 07/02/19 Page 8 of 14 PageID 8




                 Amy Fahlstrom was engaged in the furtherance of Kroger Specialty Pharmacy, LLC.'s

                 business.

                         39.      At all times material to the act in question, Defendants, Michael King and

                 Amy Fahlstrom was engaged in accomplishing a task for which Defendants, Michael

                 King and Amy Fahlstrom was employed.

                         40.      Under the doctrine of respondeat superior, Kroger Specialty Pharmacy,

                 LLC. is responsible for the damages of Plaintiff proximately caused by Defendants,

                 Michael King and Amy Fahlstrom.

                         WHEREFORE, Plaintiff demands judgment against Defendants and each of

                 them for general damages, special damages, attorney's fees, and for such other and further

                 relief, in law or in equity, to which Plaintiff may be justly entitled.

                                                    COUNT THREE
                                               CONSTRUCTIVE DISCHARGE

                         41.      Plaintiff adopts by reference, as if set out fully and completely in this

                 Count, the following statements of this Complaint: Paragraphs 1 through 25.

                         42.      Kroger Specialty Pharmacy, LLC. made the working conditions so

                 intolerable that Plaintiff felt compelled to resign Plaintiff's position. A reasonable person

                 in the same position would have also felt compelled to resign. Plaintiff suffered damages

                 for which Plaintiff herein sues.

                         WHEREFORE, Plaintiff demands judgment against Defendants and each of

                 them for general damages, special damages, attorney's fees, and for such other and further




                                                                !8
DocuSign Envelope ID: 28E97711-1FD9-4FB6-9428-08D300FC9B74
              Case 6:19-cv-01216-CEM-GJK Document 1 Filed 07/02/19 Page 9 of 14 PageID 9




                 relief, in law or in equity, to which Plaintiff may be justly entitled.

                                                COUNT FOUR
                   RETALIATION IN VIOLATION OF THE AMERICANS WITH DISABILITIES
                      ACT, 42 U.S.C. §§ 12181 ET SEQ., AGAINST MICHAEL KING, AMY
                        FAHLSTROM AND KROGER SPECIALTY PHARMACY, LLC.

                         43.      Plaintiff adopts by reference, as if set out fully and completely in this

                 Count, the following statements of this Complaint: Paragraphs 1 through 25.

                         44.      Claudia Spoerer was qualified for her position and had provided adequate

                 resignation, including two-weeks notice, when Defendants summarily terminated her

                 employment.

                         45.      On or about March 1, 2019, Claudia Spoerer engaged in protected activity

                 by complaining to Defendant Amy Fahlstrom about the discriminatory treatment and

                 requesting copies of her personnel files, based on Spoerer's disability and requests for a

                 reasonable accommodation. Specifically, Claudia Spoerer told Carolyn Rivera that she

                 experienced crippling headaches when she wore the assigned headsets for prolonged

                 periods of time. Rivera responded that Spoerer should get a doctor’s note to substantiate

                 her claims that she was diabetic and that she suffered from headaches as a result of her

                 diagnosis.

                         46.      Only two months after Claudia Spoerer complained of disability

                 discrimination, Defendants summarily terminated Claudia Spoerer on May 3, 2019, after

                 she had provided two- weeks notice of resignation, allegedly because she refused to

                 speak with Defendant Fahlstrom and Sonia Sorrell-Griffin in private regarding her




                                                                !9
DocuSign Envelope ID: 28E97711-1FD9-4FB6-9428-08D300FC9B74
            Case 6:19-cv-01216-CEM-GJK Document 1 Filed 07/02/19 Page 10 of 14 PageID 10




                 pending action against Defendant Kroger.

                         47.      Plaintiff alleges that Michael King, serving as Spoerer’s Program Director,

                 instituted a campaign of retaliation which included being called into his office, and

                 informally being reprimanded for requesting an accommodation. Kroger's supervisory

                 personnel has made comments to Mrs. Spoerer regarding what effect her complaints and

                 requests would have on her advancement within the company. This retaliation was and is

                 due to Plaintiff exercising Plaintiff's rights by opposing a discriminatory practice and

                 making a charge. Plaintiff suffered damages for which Plaintiff herein sues.

                         48.      Plaintiff alleges that Amy Fahlstrom, instituted a campaign of retaliation

                 which included her participation by phone during Spoerer’s meeting with Defendant

                 King. Defendant Fahlstrom’s action also include demanding Mrs. Spoerer engage in a

                 private meeting regarding Spoerer’s pending claims against Defendant Kroger, despite

                 being fully aware that Mrs. Spoerer had gained legal counsel and terminating Mrs.

                 Spoerer prior to the completion of her final two weeks as stated in her resignation.

                         49.      Defendant Fahlstrom then sought to humiliate and intimidate Mrs. Spoerer

                 by following her through the company while she gathered her belongings and following

                 Mrs. Spoerer off the premises in the presence of her colleagues.. This retaliation was and

                 is due to Plaintiff exercising Plaintiff's rights by opposing a discriminatory practice and

                 making a charge. Plaintiff suffered damages for which Plaintiff herein sues.

                         50.      Plaintiff alleges that Kroger Specialty Pharmacy, LLC., instituted a

                 campaign of retaliation which included having former colleagues document actions by



                                                              !10
DocuSign Envelope ID: 28E97711-1FD9-4FB6-9428-08D300FC9B74
            Case 6:19-cv-01216-CEM-GJK Document 1 Filed 07/02/19 Page 11 of 14 PageID 11




                 client and launching an internal investigation to "dig up dirt" on Mrs. Spoerer that could

                 be used to substantiate their mistreatment and retaliatory termination of Mrs. Spoerer.

                 This retaliation was and is due to Plaintiff exercising Plaintiff's rights by opposing a

                 discriminatory practice and making a charge.          Plaintiff suffered damages for which

                 Plaintiff herein sues.

                         51.      Defendants alleged reason for terminating Claudia Spoerer's employment

                 is pretextual and baseless. Defendants accelerated her resignation, despite her desire to

                 continue working through the two-weeks notice she provided, because she complained of

                 disability discrimination, employment bias and retaliation.

                         52.      Claudia Spoerer suffered damages as a result of Defendants' unlawful

                 retaliatory actions, including emotional distress, past and future lost wages and benefits,

                 and the costs of bringing this action.

                         53.      Defendants intentionally violated Claudia Spoerer's rights under the ADA

                 with malice or reckless indifference, and, as a result, are liable for punitive damages.

                         WHEREFORE, Plaintiff demands judgment against Defendants and each of

                 them for general damages, special damages, attorney's fees, and for such other and further

                 relief, in law or in equity, to which Plaintiff may be justly entitled.

                                                      COUNT FIVE
                                               LOSS OF EARNING CAPACITY

                         54.      Plaintiff adopts by reference, as if set out fully and completely in this

                 Count, the following statements of this Complaint: Paragraphs 1 through 25.




                                                               !11
DocuSign Envelope ID: 28E97711-1FD9-4FB6-9428-08D300FC9B74
            Case 6:19-cv-01216-CEM-GJK Document 1 Filed 07/02/19 Page 12 of 14 PageID 12




                         55.      Defendants terminated Mrs. Spoerer prematurely and without justifiable

                 reason and have disclosed sensitive personnel information regarding Spoerer in an effort

                 to tarnish her stellar record of employment with Defendant Kroger.

                         WHEREFORE, Plaintiff demands judgment against Defendants and each of

                 them for general damages, special damages, attorney's fees, and for such other and further

                 relief, in law or in equity, to which Plaintiff may be justly entitled.

                                             DEMAND FOR ATTORNEY'S FEES

                                  Plaintiff has employed Rasheed Karim Allen for representation in this

                 action, and has agreed to pay a reasonable attorney fee to Rasheed Karim Allen.

                                  Plaintiff is entitled to recover reasonable attorney's fees incurred in

                 connection with this action pursuant to, inter alia, Section 760.11 of the Florida Statutes.

                                                 DEMAND FOR JURY TRIAL

                                  Plaintiff demands a trial of this action by jury.

                                                  DEMAND FOR JUDGMENT

                         WHEREFORE, Plaintiff respectfully requests judgment as follows:


                          A.      Accept jurisdiction over this matter;
                          B.     Award Plaintiff for her past and future loss of wages and benefits, plus
                          interest;
                          C.      Award Plaintiff compensatory and punitive damages;
                          D.     Order Defendants to award Plaintiff attorneys' fees incurred in connection
                          with this action; and
                          E.    Grant Plaintiff such additional or alternative relief as the Court deems just
                          and proper.




                                                                !12
DocuSign Envelope ID: 28E97711-1FD9-4FB6-9428-08D300FC9B74
            Case 6:19-cv-01216-CEM-GJK Document 1 Filed 07/02/19 Page 13 of 14 PageID 13




                                                 CERTIFICATE OF SERVICE

                         I hereby certify that on June 24, 2019, a copy of the foregoing document was
                 delivered to each person listed below by the method indicated.


                 Michael King
                 3200 Lake Emma Road, Suite 1000
                 Lake Mary, Florida 32746
                 By hand delivery

                 Amy Fahlstrom
                 3200 Lake Emma Road, Suite 100
                 Lake Mary, Florida 32746
                 Telephone: (407) 708-5352
                 Facsimile: (855) 500-0115
                 E-mail: amy.fahlstrom@krogerhealth.com
                 By hand delivery

                 Kroger Specialty Pharmacy, LLC.
                 1201 Hays Street
                 Tallahassee, Florida 32301
                 By hand delivery


                                                              Respectfully submitted,


                                                              ALLEN & DAWSON, PLLC.
                                                              189 S. Orange Avenue, Suite 1530-B
                                                              Orlando, Florida 32801
                                                              Telephone: (407) 986-2092
                                                              E-Mail: rasheed@allen-dawson.com
                                                              Secondary E-Mail:shonta@allen-
                                                              dawson.com




                                                             !13
DocuSign Envelope ID: 28E97711-1FD9-4FB6-9428-08D300FC9B74
            Case 6:19-cv-01216-CEM-GJK Document 1 Filed 07/02/19 Page 14 of 14 PageID 14




                                                              Rasheed Karim Allen
                                                              Attorney for Plaintiff
                                                              Florida Bar Number: 88525




                                                             !14
